Response to Amendment
The amendment filed on 2/9/2021 under 37 CFR 1.131 has been considered but is ineffective to overcome the cited references below as shown below.
DETAILED ACTION
This action is responsive to Application No. 16012742 filed on 06/19/2018.
Information Disclosure Statement
Acknowledgment is made of Applicant's Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-13 in the reply filed on 09/01/2020 is acknowledged. 
The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden. The traversal is unpersuasive since the device can be formed by different processes as noted in the restriction requirement and would therefore require separate distinct search strategies for the device and method claims. Thee inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Therefore, there would be a serious search and/or examination burden. The restriction requirement is maintained. 
Claim Rejections - 35 USC § 112
The 112(a) rejection has been withdrawn in view of the amendment.
		Notice re prior art available under both pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fronheiser et al. (US 2015/0214369) in view of Liu et al. (US 2015/0372140).
Regarding independent claim 1, Fronheiser et al. teach a FinFET device comprising:

    PNG
    media_image1.png
    371
    655
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    388
    671
    media_image2.png
    Greyscale

a substrate (Fig. 2A, element 112, paragraph 0027) having fins (Fig. 2A, element 114, paragraph 0028) and insulators (Figs. 2D & 2F, element 122, paragraph 0034) located between the fins, wherein the fins comprise channel portions (paragraph 0028 discloses the portion of the fin covered by the gate structure 116 is the channel region) and flank portions (see marked figure above) beside the channel portions; and 
the channel portions and flank portions of the fins are protruded from the insulators (see figure above);
at least one gate stack (Figs. 2A & 2F, element 116, paragraph 0028), disposed over the channel portions of the fins and on the insulators; 
wherein the at least one gate stack includes sidewall spacers (Fig. 2A, element 118); 
epitaxy material portions (Fig. 2F, element 124, paragraph 0037), disposed on the flank portions of the fins and at two opposite sides of the at least one gate stack (see marked figure above and Fig. 2F), wherein the epitaxy material portions contact sidewalls of the flank portions of the fins (Figs. 2A & 2F).
Fronheiser et al. do not explicitly disclose an oxide strip pattern, sandwiched between the at least one gate stack and the channel portions and the insulators, wherein the sidewall spacers are located on the oxide strip pattern and edges of the 

    PNG
    media_image3.png
    671
    760
    media_image3.png
    Greyscale

Liu et al. teach a FinFET device comprising an oxide strip pattern (Figs. 12A-C, paragraph 0066, 0076, 0078 disclose the capability of forming an oxide strip pattern 450 on a buried insulator 405. Additionally the layer 450 can comprise of the oxide layer and a high dielectric material (gate dielectric) on the oxide layer) sandwiched between the at least one gate stack (Figs. 12A-C, element 433) and the channel portions and the insulators, wherein the sidewall spacers (Figs. 12A-C, element 480) are located on the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Fronheiser et al. and Anderson et al. according to the teachings of Liu et al. with the motivation to adjust threshold voltage.
Regarding claim 3, Fronheiser et al. teach wherein the epitaxy material portions wrap around the flank portions of the fins (Figs. 2A & 2F, paragraph 0037-0039) are separate and spaced apart from one another.
Regarding claim 4, Fronheiser et al. teach wherein the epitaxy material portions cover the whole sidewalls of the flank portions of the fins (Figs. 2A & 2F, paragraph 0037-0039).
Regarding claim 5, Fronheiser et al. teach wherein the epitaxy material portions cover the sidewalls and top surfaces of the flank portions of the fins (Figs. 2A & 2F, paragraph 0037-0039).
Regarding claim 6, Fronheiser et al. teach wherein the at least one gate stack includes a replacement gate (Fig. 2A, element 116, paragraph 0007, 0028) sandwiched between the sidewall spacers.
Regarding claim 7, Fronheiser et al. teach further comprising source and drain regions at the two opposite sides of the at least one gate, and wherein the source and drain regions comprise the flank portions of the fins and the epitaxy material portions (Figs. 2A & 2F, the source/drain regions comprising the flank portions of the fin and epitaxy material would naturally be formed on opposite sides of the gate structure, paragraph 0028-0039).
Regarding independent claim 8, Fronheiser et al. teach a FinFET device comprising:


    PNG
    media_image4.png
    371
    680
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    304
    470
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    388
    671
    media_image2.png
    Greyscale

a substrate (Fig. 2A, element 112, paragraph 0027) having trenches (Fig. 2D, element 119, paragraph 0034) and fins (Fig. 2A, element 114, paragraph 0028) between the trenches, wherein the fins comprise channel portions  (paragraph 0028 discloses the portion of the fin covered by the gate structure 116 is the channel region) and flank portions (see figure above) beside the channel portions;
insulators (Figs. 2D & 2F, element 122, paragraph 0034), disposed within the trenches of the substrate; 
wherein the channel portions and flank portions of the fins are protruded from the insulators (see figures above);

wherein the at least one gate stack includes sidewall spacers (Fig. 2A, element 118); 
epitaxy material portions (Fig. 2F, element 124, paragraph 0037), disposed over flank portions of the fins (see marked figure above & Fig. 2F) and at two opposite sides of the at least one gate stack, wherein the epitaxy material portion at one fin is separate from the epitaxy material portion at another fin adjacent to the one fin (see marked figure above).
Fronheiser et al. do not explicitly disclose an oxide strip pattern, sandwiched between the at least one gate stack and the channel portions and the insulators, wherein the sidewall spacers are located on the oxide strip pattern and edges of the sidewall spacers are aligned with edges of two opposite long sides of the oxide strip pattern.

    PNG
    media_image3.png
    671
    760
    media_image3.png
    Greyscale

Liu et al. teach a FinFET device comprising an oxide strip pattern (Figs. 12A-12c, paragraph 0066, 0076, 0078 disclose the capability of forming an oxide strip pattern 450 on a buried insulator 405. Additionally the layer 450 can comprise of the oxide layer and a high dielectric material (gate dielectric) on the oxide layer) sandwiched between the at least one gate stack (Figa. 12A-C, element 433) and the channel portions and the insulators, wherein the sidewall spacers (Figs. 12A-C, element 480) are located on the oxide strip pattern and edges of the sidewall spacers are aligned with edges of two opposite long sides of the oxide strip pattern (Figs. 12A-C).

Regarding claim 9, Fronheiser et al. teach wherein the epitaxy material portions physically contact sidewalls of the flank portions of the fins (Figs. 2A & 2F, paragraph 0028-0039).
Regarding claim 10, Fronheiser et al. teach wherein the epitaxy material portions physically contact sidewalls and top surfaces of the flank portions of the fins (Figs. 2A & 2F, paragraph 0028-0039).
Regarding claim 11, Fronheiser et al. teach a gate dielectric layer (paragraph 0028, 0036), disposed on the insulators and covering the channel portions of the fins; a gate electrode layer (Fig. 2A, element 116, paragraph 0028), disposed on the gate dielectric layer; and the gate spacers (Fig. 2A, element 118, paragraph 0028), disposed beside gate dielectric layer and the gate electrode layer (Note that Liu et al. teach these limitations also in Figs. 12A-12C as shown in the figures above).
Regarding claim 12, Fronheiser et al. modified by Liu et al. teach wherein the epitaxy material portions physically contact the gate spacers and the oxide strip pattern (Figs. 2A-2C of Fronheiser and Figs. 12B-12C of Liu, note that epitaxy portions 490a/b of Liu contacts gate spacers 480 and oxide layer 450).
Regarding claim 13, Fronheiser et al. modified by Liu et al. teach wherein a material of the gate spacers comprises silicon nitride, silicon carbon oxynitride (SiCON), silicon carbonitride (SiCN) or combinations thereof (paragraph 0082 of Liu).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fronheiser et al. (US 2015/0214369) in view of Liu et al. (US 2015/0372140) and further in view of Goyal et al. (US 2014/0342236).
Regarding claim 2, Fronheiser et al. modified by Liu et al. teach all of the limitations as discussed above.
Fronheiser et al. modified by Liu et al. do not explicitly disclose wherein the epitaxy material portions include over-layers with random orientations.
Before the effective filling date of the invention it was well known in the art to form epitaxy material portions include over-layers with random orientations as shown by Goyal et al. in paragraph 0035 with the motivation to provide a desired crystal orientation.

Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813